Case: 19-40522          Document: 00515844393              Page: 1      Date Filed: 04/30/2021




                  United States Court of Appeals
                       for the Fifth Circuit                                          United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                                                                         April 30, 2021
                                             No. 19-40522
                                                                                        Lyle W. Cayce
                                                                                             Clerk

United States of America,

                                                         Plaintiff-Appellee

                                versus

Michael Dwight Raven,

                                                         Defendant-Appellant


                          Appeal from the United States District Court
                              for the Southern District of Texas
                                  USDC No. 3:95-CR-10-1


Before Haynes, Graves, and Willett, Circuit Judges.
Per Curiam:*
        Michael Dwight Raven, federal prisoner # 46219-079, appeals the district court’s
denial of his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c) and the First
Step Act of 2018. Raven argues that he is eligible for a sentence reduction based on Section
404 of the First Step Act. Because it is unclear whether the district court has ruled on the
First Step Act issue, we REMAND for the purpose of having the district court clarify its
ruling as to what statutes it considered and whether it concluded it lacked authority or
whether its ruling was based upon discretionary considerations. Given the timing of his
release date, we request the district court to act promptly. Upon return to this court no
further briefing will be necessary, and the case will be returned to this panel for disposition.



        * Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Circuit Rule 47.5.4.